Citation Nr: 1341393	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation greater than 20 percent for service-connected low back strain (also referred to as low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana awarded a compensable rating of 10 percent for the service-connected low back strain, effective from August 8, 2006, date of receipt of the Veteran's increased rating claim.  

While the appeal was pending, by rating decision in April 2009, the RO increased the rating for the Veteran's service-connected low back disability from 10 to 20 percent, effective from August 8, 2006 (date of receipt of claim).  He has not expressed satisfaction with the 20 percent evaluation granted.  As a result, he is presumed to be seeking the maximum possible evaluation, and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available evaluations for that disorder).

In October 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  After completing the requested actions, the AMC continued to deny the claim (as reflected in a July 2012 supplemental statement of the case (SSOC)), and returned the matter to the Board for further appellate review.  

The Board has reviewed the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all evidence.  

FINDING OF FACT

The Veteran's service-connected low back strain is manifested by chronic pain resulting in limitation of forward flexion of the thoracolumbar spine to no worse than 60 degrees and without evidence of separately ratable neurologic impairment, ankylosis, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2006 of VA's duty to assist him in substantiating his increased rating claim under the VCAA, and the effect of this duty upon his claim.  This correspondence also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  

A subsequent letter in October 2011 notified the Veteran of the types of evidence that may reflect a worsening of his service-connected back disability, including the nature and symptoms of the condition; the severity and duration of the symptoms; and the impact of the condition and symptoms on employment and daily life; ongoing treatment records; recent Social Security determinations; statements from employers as to job performance, lost time or other information regarding how the condition affects his ability to work; and statements from people who have witnessed how the claimed disability affects him.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Any timing defect of this correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a Supplemental Statement of the Case in July 2012.  Together, these letters addressed all notice elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA has also satisfied its duty to assist the Veteran in the development of his increased rating claim.  In-service and pertinent post-service treatment reports, including those from the Social Security Administration (SSA), are of record.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements, and representative argument.  He has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in December 2006, February 2009, and November 2011.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Collectively, the reports of these two VA examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected low back disability under the applicable rating criteria.  

The Board has also found substantial compliance with its October 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  A VA examination to address the current severity of his back disability was obtained in November 2011.  Outstanding VA treatment records were also obtained and associated with the claims file.  

VA has satisfied its duty to assist the Veteran in apprising him of the evidence needed, and in obtaining evidence, to support his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks a disability rating in excess of 20 percent for his service-connected low back strain.  At the February 2009 hearing and in statements submitted by former employers, the Veteran was noted to have multiple restrictions, including his low back disability, that made it very difficult, if not impossible, for him to perform his occupational duties as a truck driver.  See February 2009 Transcript of Hearing, p. 7, and Statements submitted by T.H. and J.V.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Here, the Veteran's lumbosacral strain is currently rated as 20 percent under DC 5237.  There are no separate disability ratings in effect for associated neurologic impairment.  [The Board acknowledges that left leg numbness has been shown.  However, in an unappealed September 2009 rating action, the RO denied service connection for radiculopathy of the left lower extremity as secondary to low back strain.  Impairment associated with the nonservice-connected disability cannot be considered with regard to the current appeal.  However, as will be explained below, to the extent that there may be a question as to whether any impairment from the lower extremities found on evaluation is related to this nonservice-connected disorder rather than the service-connected low back disability, the Board will resolve all reasonable doubt in the Veteran's favor and consider such impairment to be the result of his service-connected low back disability.]

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5237, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.  

In support of the current claim is a December 2006 VA examination report.  At that time the Veteran complained of increasing back pain.  With the exception of the occasional use of heat and past chiropractic adjustments, he was not receiving any current treatment.  He reported periods of flare-ups about once or twice a month lasting about a week.  The flare-ups were brought on by increased physical exertion or sleeping in the wrong position and did not result in any additional limitation of motion of functional impairment.  The Veteran denied numbness, but did note some tingling in the soles of his feet which he attributed to his diabetes.  He also denied any bowel or bladder dysfunction.  He could walk about a half mile and did not require any assistive devices to walk.  He had no history of falls.  The Veteran was independent in his activities of daily living, but felt that he had decreased agility and could no longer do some of the things he enjoyed such as deer hunting.  

On examination the Veteran had a slightly antalgic gait, but was able to heel-toe walk without difficulty.  He did not have any paraspinal tenderness or spasms, but did have some tenderness in the left lower lumbar area around his SI (sacroiliac) joint.  He had forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees bilaterally, all with pain.  He had normal sensation to light touch in both lower extremities and 2/4 muscle stretch reflexes in the bilateral patella and Achilles.  Straight leg raising was negative.  He had a negative piriformis stretch test but positive Fabere and Gaeslen on the left.  There was no additional motion of joint function or range of motion by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  X-rays of the lumbar spine showed multilevel degenerative changes and mild superior endplate compression deformity at L1, with a clinical impression was low back pain and SI joint dysfunction on the left.  

Subsequently dated VA outpatient treatment records show periodic evaluation of the Veteran's continued low back pain.  These records show he was seen in February 2007 for increased low back pain that now radiated down the left thigh with numbness of the anterior thighs.  He stated that his local doctor told him it was sciatica.  The Veteran presented to examination in a wheelchair, but most of the time walked with a cane.  Magnetic resonance imaging (MRI) of the Veteran's lumbar spine showed diffuse degenerative changes with congenital shortening of the pedicles.  There was a right paracentral disc protrusion at L5-S1 causing mass-effect on the S1 nerve root on the right.  An entry dated in March 2007, shows the Veteran was referred to the pain clinic for evaluation and treatment of his chronic back and left leg pain.  The Veteran began a series of SI joint injections which provided temporary pain relief.  

In May 2007, the Veteran underwent a SSA disability determination examination.  It was noted that he had a problem with balance and used a cane to assist himself walking.  He could only be on his feet for about 15 minutes.  He had been employed as a truck driver for the past 35 years, but found it difficult to load the truck and stopped working due to his back pain in January 2007.  The Veteran also gave a history of arthritis of the neck and that lately his legs give out on him.  On examination the Veteran's gait was normal and he was able to walk in the exam room without the use of the cane.  He had kyphosis of the spine and lumbar forward bending was painful.  The Veteran had point tenderness over the lumbosacral area and could not stand on one leg or walk on his heels or toes.  Straight leg raising was positive bilaterally.  Neurological examination was negative for muscle weakness, atrophy, contractures, or spasticity.  He had good motor strength of 4/5 in the lower extremities.  Deep tendon reflexes were normal.  Romberg test was negative and coordination was normal.  The clinical impression was degenerative disc disease with severe lower back pain.  

When examined by VA in February 2009, the Veteran reported worsening pain, weakness, and stiffness in his back.  He also reported weakness in his bilateral lower extremities.  On a scale of one to ten (with one being the least level of pain and ten being the worst), the Veteran rated his pain level at a 9, and explained that certain activities, to include bending, carrying items, riding in an automobile and climbing a staircase, serve to exacerbate his back pain.  He further noted that his back pain affects his mobility, his activities of daily living, and his ability to participate in recreational activities.  It was noted that the Veteran's back condition did not have an effect on his occupation.  

On examination, the examiner observed no abnormalities in the Veteran's spine, but did note that he had an abnormal gait.  Range of motion testing revealed forward flexion to 80 degrees with pain at 60 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and rotation to the right and left to 30 degrees.  There were no noted complaints or visible signs of fatigue, weakness or lack of endurance upon repetition, but there was evidence of pain at 60 degrees upon repetition.  Neurological evaluation of his lower extremities revealed the Veteran's sensory and motor functions to be within normal limits as were deep tendon reflexes.  X-rays of the lumbar spine revealed mild compression of the L1 vertebral body, mild scoliosis with the convexity to the right centered at the L2-L3 disc space, and mild to moderate degenerative changes which were considered more advanced than usually seen.  Based on his review of the claims file, as well as his discussion with and physical examination of the Veteran, the examiner diagnosed the Veteran with degenerative disc disease (spondylosis) of the lumbar spine.  The examiner also noted that the Veteran displayed symptoms consistent with spinal stenosis and left L4-5 radiculopathy related to his in-service trauma. 

The Veteran was also afforded a VA neurological evaluation in February 2009, at which time, he reported experiencing chronic back pain that traveled down his left leg as well as a numbing sensation which radiated from his hip to his knee.  He further reported occasional numbness below the knee and weakness in his lower extremities when walking or climbing a staircase.  On examination the Veteran was shown to have left ankle inversion and eversion of 5-/5, bilateral extensor hallucis longus (EHL) of 4+/5, and otherwise grossly intact (5/5) motor strength in the both lower extremities.  The sensory function report reflected a stocking glove sensory loss to light touch and pin prick to level 3-4 cm above bilateral ankles.  Further evaluation of the Veteran's left thigh revealed signs of hypoesthesia to pinprick and light touch in distribution of left lateral femoral cutaneous nerve.  The remainder of the sensory examination was unremarkable, and further neurological evaluation revealed normal knee and ankle reflexes as well as a negative straight leg test. 

Based on his review of the claims file and evaluation of the Veteran, the examiner diagnosed the Veteran with left lateral femoral cutaneous neuropathy, either from weight gain or local trauma, chronic lower back pain, bilateral sacroiliac dysfunction, and mild diabetic polyneuropathy in the bilateral lower extremities.  The examiner noted that the left lateral femoral cutaneous neuropathy is the likely cause of the Veteran's left thigh numbness.  

In March 2009, the Veteran underwent an electromyography (EMG) of his left lower extremity, the results of which revealed normal muscles at rest and with activation.  No evidence of radiculopathy, myopathy or plexopathy was shown.  

Pursuant to the Board Remand, the Veteran underwent VA examination in November 2011 to address whether his complaints of progressively worsening back pain was at least as likely as not due to or the result of his service connected lumbosacral strain.  His complaints and the clinical findings were similar to those from the previous VA examination in 2009.  Range of motion testing revealed forward flexion to 75 degrees, extension to 10 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right rotation was to 30 degrees, and 25 degrees on the left.  There was no further loss of motion or pain after three repetitions.  Other factors contributing to the Veteran's functional loss/impairment included pain on movement, swelling, deformity, and marked abdominal obesity and a right total knee replacement.  Current X-rays showed stable alignment of the lumbar spine with mild retrolisthesis of L2 on L3.  
Neurological evaluation revealed strength was normal at 5/5 throughout both lower extremities, with no muscle atrophy, and with normal sensory evaluation of the bilateral lower extremities and normal straight leg raising bilaterally.  Deep tendon reflexes in the knees and ankles were 1+ (hypoactive).  The Veteran had IDS but no radicular pain or signs or symptoms of radiculopathy or incapacitating episodes.  He used a walker regularly for balance when outdoors.  

Referring to the February 2009 neurological evaluation, the examiner concluded the Veteran's diagnosed lateral femoral cutaneous neuropathy was the result of local nerve compression or trauma in the region of the groin and thus was less likely as not due to or the result of the Veteran's service-connected low back strain.  With regard to the SI joint dysfunction, the examiner noted that the mechanism of injury during service (falling into a hole) is not likely to have disrupted the SI joints, but in the end he could not come to an opinion without resorting to mere speculation. He explained that, while the Veteran's symptoms were consistent with his known lumbar spine pathology, the records were not in agreement regarding the Veteran's bilateral SI condition.  For instance, there was no diagnosis of SI pathology made on either MRI in 2007 or plain radiographs.  However, the reports also do not state that they are normal.  

Concerning the impact on the Veteran's employment, the examiner concluded that the Veteran's back condition prevented him from employment that involves significant amounts of lifting, carrying, or other activities that load the low back.  In addition, the spine condition may also be expected to interfere with prolonged standing.  However, the Veteran would not be precluded from work that involved sedentary activities.  

The remaining VA outpatient treatment records dated between 2009 and 2012, show the Veteran continued a conservative treatment plan of pain medications and nerve block injections, for low back pain.  In general, the clinical findings are not materially different from those reported on prior VA examinations and outpatient visits and show that, while the Veteran continued to report chronic pain and related symptoms, there is no indication of a worsening in range of motion or incapacitating episodes to warrant a higher evaluation for his low back disability.  There were no specific findings from range-of-motion testing, in degrees, to permit meaningful comparison with the rating criteria.  There were also no neurological symptoms noted, no days of prescribed bed rest for intervertebral disc syndrome, and no findings or history to suggest any bladder or bowel dysfunction.  Of some significance is an entry dated in April 2010, which shows that the Veteran reported that since his retirement he had maintained and worked on a small farm.  See VA Clinical Pharmacy Note, dated April 7, 2010.  

The record also includes a CDL (commercial driver's license) Disqualification letter dated in August 2011.  This letter indicates the Veteran's CDL was disqualified because all of the requested medical records and/or test reports to support his medical qualification to operate a commercial motor vehicle ("CMV") had not been received.  There is no indication from this letter that the Veteran was no longer able to perform the duties required by such employment because of the severity of his back disability.  See correspondence from the Indiana Department of Revenue Motor Carrier Services Division dated August 9, 2011.  

Applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's low back strain are not met.  His complaints (primarily pain and decreased motion) appear to have remained essentially unchanged during the course the appeal, and are clearly referenced in the examination reports.  While the record shows that range of motion is restricted, the Veteran's flexion to at least 60 degrees (in 2009) does not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  Furthermore the Veteran's measurable range of lumbar spine motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  The criteria for an increased evaluation under DC 5237 are not met.  

There is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in limitation of motion to the extent that the lumbar spine disability would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is undisputed that the Veteran has limited motion of the thoracolumbar segment of his spine and that there is pain on motion.  Yet, the Board finds that the 20 percent disability rating adequately compensates him for his painful motion and functional loss.  Given that the Veteran's complaints do not prevent him from achieving a substantial measured range of motion they do not support a finding of additional functional loss for a higher rating.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.  

Indeed, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  Here, a higher rating based on pain without any quantifiable loss due to actual pain does not serve as basis for an increased rating.  The Veteran is already being adequately compensated for pain. 

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbar spine disability.  The Veteran has significant symptoms of lateral femoral cutaneous neuropathy and SI joint dysfunction addition to symptoms of low back strain.  These disorders are not service connected, but, according to the evidence, cause some level of additional impairment.  However, the VA examiner in 2011 concluded that the Veteran's lateral femoral cutaneous neuropathy could not be attributed to his service-connected low back syndrome.  Moreover, he could answer the question as to whether the SI joint dysfunction is attributable to the Veteran's low back disability without resorting to mere speculation.  That said, even if all disability which might arguably be attributable to either the lateral femoral cutaneous neuropathy or the SI joint dysfunction were instead deemed to be part of the service-connected low back strain, the proper rating would still be 20 percent.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  The Board has resolved all reasonable doubt regarding the etiology of low back pathology shown on examinations in the Veteran's favor to consider such symptoms to be the result of his service-connected low back strain. 

The Veteran has told VA examiners and treating physicians that he has numbness of the anterior thighs and complained of weakness in his bilateral lower extremities.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis and a 40 percent rating requires moderately severe incomplete paralysis.  38 C.F.R. § 4.124a.  Higher ratings are warranted for severe incomplete paralysis and for complete paralysis.  Id.

In rating peripheral nerve diseases, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

However, in December 2006, the VA examiner reported no significant sensory or muscular deficits.  In May 2007, the SSA disability examiner reported good motor strength, deep tendon reflexes were normal and there was no muscle weakness, atrophy, contractures, or spasticity atrophy.  The February 2009 VA examiner reported that with the exception of stocking glove sensory loss again there were no significant sensory or muscular deficits.  The results of a March 2009 EMG showed no evidence of radiculopathy, myopathy or plexopathy.  The November 2011 VA examiner noted positive straight leg raising and hypoactive reflexes at the knees and ankles but normal motor strength and sensory evaluation throughout both lower extremities.  Despite the presence of IDS, the examiner expressly stated that the Veteran had no radicular pain or signs or symptoms of radiculopathy.

Here, the lack of significant neurological pathology, as described above reflect, that the Veteran's symptoms did not reach the level of even a mild incomplete paralysis, much less moderate incomplete paralysis.  As such, the Board finds that the Veteran does not have a compensable neurological findings associated with his service-connected low back strain.  Thus, there is no basis to assign a separate rating under the applicable neurological rating codes.  38 C.F.R. § 4.71a.  

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic back pain.  VA treatment records and private treatment records do reflect that the Veteran experienced chronic pain that involved regular visits to a physician.  While these records do reflect the prescription of medication and other treatments, none of them reflect prescribed bed rest.  As such the evidence does not illustrate doctor-prescribed bed rest due to incapacitating episodes for any period to justify a higher rating under DC 5243.  See 38 C.F.R. § 4.71a.  

The Board must determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1). An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116. When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating. Otherwise, the schedular rating is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation is adequate in the present case.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected back disability, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected low back strain prevents him from obtaining and maintaining gainful employment.  The Veteran has indicated that, although he retired from his employment due to his back disability, he continued to maintain and work on a small farm.  In addition, he was noted upon examination in 2011 to be capable of sedentary employment.  Thus, any further consideration of the Veterans claims under Rice is not warranted at this time.

Thus, the current level of disability shown is encompassed by the rating assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  Hart, supra.  A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

A rating greater than 20 percent for service-connected low back strain is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


